Citation Nr: 1315253	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis (hereinafter "MS").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1981, with 5 months and 10 days of prior active service.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an October 2008 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the Indianapolis, Indiana RO.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") at the Indianapolis RO in March 2011.  A transcript of this proceeding has been associated with the claims file.  

In an April 2011 decision, the Board denied the Veteran's claim for service connection.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  In an April 2012 Memorandum Decision, the Court vacated the Board's April 2011 decision and remanded the matter for appropriate action to the Board.  

In February 2013, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for additional development of the record, to include scheduling a VA examination.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  



REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In a Written Brief Presentation, dated in April 2013, the Veteran's representative indicated that VA has not complied with the duty to assist, as outstanding VA treatment records had not yet been obtained.  The representative argued that the Veteran was an established patient of VA no later than December 2006; however, the record shows that there are missing VA treatment records that may contain relevant and favorable evidence that establishes the Veteran's medical history.  

A review of the record indicates that VA treatment records, dated from September 2007 to February 2008 have been associated with the claims file.  As noted, a review of the Virtual VA paperless claims processing system does not reveal that any treatment records have been added.  VA treatment records dated prior to September 2007 have yet to be added to the record.  On remand, these pertinent records should be printed and associated with the claims file or uploaded to Virtual VA so that they may be reviewed.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, the Board notes that a clarifying medical opinion must be obtained to address the etiology of the Veteran's current MS.  

In this regard, the Veteran maintains that he developed MS as a result of being exposed to various chemicals, to include cleaning solvents and toxic fumes from oil fires, while serving as a diesel mechanic.  He asserts that, although his service treatment records do not reflect diagnosis of or treatment for MS, in service he experienced symptoms of hearing loss in his right ear, blurred vision, loss of balance and incoordination, which he believes were undiagnosed symptoms of MS.  
More recently, in an April 2013 Written Brief Presentation the Veteran's representative argued that the Veteran was diagnosed with a heart valve problem in 1987 following a fainting episode, and provided research that indicates that the effects of the dysautonomia of MS can cause valvular disease, as well as postural hypotension.  The representative asserted that the Veteran had a history of what could be characterized as an MS-related heart problem, and that additional symptoms of clumsiness and weakness, evidenced by the record as occurring when he fell and injured himself on multiple occasions in service, could be further evidence that the Veteran experienced symptoms of MS while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition to direct service connection, MS, a chronic disease, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within seven years of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In support of his claim, the Veteran has submitted a news article indicating that some Persian Gulf War veterans have been diagnosed with MS, which suggested a link to toxic substances, such as chemicals used on weapons or smoke from oil well fires.  He also has submitted internet research, including from the National MS Society, the Mayo Clinic, the Veterans Benefits Administration, and emedicine health, along with a clinical study on autonomic nervous system dysfunction in MS patients, which suggest a link between mitral valve prolapse and other heart disorders and MS.  

The Veteran underwent a VA MS examination (known in the record as Disability Benefits Questionnaire or "DBQ") in March 2013.  The examiner ultimately concluded that the Veteran's MS was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no clinical evidence to suggest that the Veteran's MS had its onset during active duty service or within the presumptive period surrounding separation from active duty service.  The examiner noted that the in-service visual disturbance, specifically blurred vision, was non-specific without ophthalmologic confirmation of etiology, or, in other words, there was no evidence of an MS related visual condition at that time.  The examiner noted that, likewise, there was no clear etiology of the subjective loss of hearing at that time, though it was noted that the Veteran's examination revealed a serous effusion (fluid behind the eardrum) that was the most likely reason for his deceased hearing acuity.  The examiner also noted that, most importantly, the most weighted evidence was a normal brain CT scan without any white matter brain tissue changes of demyelination consistent with MS, dated in June 1996, which was taken 15 to 16 years after the Veteran first experienced his vision and auditory problems in service.  The examiner indicated that this normal scan negated the argument that the onset of MS within the presumptive period because the scan took place 5 years after the Veteran separated from active service in 1991.  The examiner further explained that the postulate of a toxin exposure history related to the Veteran's MOS as a motor pool mechanic as a likely etiology of the MS was invalid.  The examiner indicated that a review of medical literature suggests that the most common type of condition developed by exposure by mechanics to related toxins, and specifically to hydrocarbons, is that which affects the peripheral nervous system. The examiner concluded that, although the etiology of MS remains unclear, it is clear that in the Veteran's case, he reported none of the Veteran's symptoms are suggestive of any toxin exposure as  related to his MOS as a Motor Pool Mechanic.  The examiner likewise found that there was no radiographic evidence suggestive of the onset of his MS with idiopathic etiology during service or within the presumptive period surrounding his separation from active duty service.  The examiner noted that optic neurosis was diagnosed in April 2002 and thought to be a result of mitral valve prolapse and mitral regurgitation by the ophthalmologist.  

The Veteran's representative argued that the March 2013 VA examination was inadequate for VA rating purposes.  In this regard, the representative argued that the examination report did not reflect that the examiner took a detailed medical history prior to providing an opinion as to the etiology of the MS.  Also, as noted, the representative argued that the Veteran had a history of what could be considered MS-related heart problems during and shortly after service, and that there were signs of clumsiness and weakness indicative of MS symptoms during service.    The representative submitted research to support these contentions, including internet articles detailing the signs and symptoms of MS.  

The Board is in agreement with the Veteran's representative that a clarifying medical opinion must be obtained to assess the nature and etiology of the Veteran's MS.  In this regard, the Board finds several flaws with the March 2013 examination.  First, the examiner referenced various symptoms that may be attributed to exposure to hydrocarbons, including acute nausea/vomiting, altered mental status changes, and asphyxiation, but failed to address the service treatment records that indicated the Veteran had been treated for nausea, vomiting, upset stomach, difficulty breathing, asthma related to chemical exposure, depression and nervous trouble.  Second, the examiner used the wrong date as the date of the Veteran's separation from service, reporting that the presumptive period began in 1991 and not 1981, and inaccurately indicating that the presumptive period only lasted for 5 years after separation from service, when in fact it is 7 years.  Third, the examiner did not sufficiently address the Veteran's assertion that he experienced ongoing symptoms of MS since his separation from service.  

Given the deficiencies with the March 2013 examination, the Board finds that a clarifying medical opinion must be obtained to address these problems.  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must also obtain and associate with the claims folder (including the Virtual VA) any outstanding VA treatment records dated prior to September 2007 and since February 2008.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. The RO/AMC must return the Veteran's claims file to the March 2013 VA examiner for a clarifying opinion.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  The examiner is asked to consider the medical and lay evidence outlined above prior to rendering an opinion, and to address such evidence in the opinion provided.  

If the examiner determines that another examination is warranted, the RO/AMC must take appropriate steps to schedule the examination.  After reviewing the claims file, the examiner must provide clarifying medical opinions.  Specifically the examiner must comment on the following:

(a) Please review the claims file (to include research submitted by the Veteran's representative) and explain whether or not any heart condition diagnosed in the presumptive period after the Veteran's service (from 1981 to 1988), including pansystolic mitral valve prolapse due to Barlow's syndrome, was as likely as not a manifestation of his current MS.  

(b) Please review the claims file (to include the Veteran's service treatment records, post-service treatment records (dated from 1981 to 1988) and newly submitted internet research) and explain whether any nausea, vomiting, upset stomach, difficulty breathing, asthma, depression and nervous trouble noted in service; and weakness and clumsiness noted shortly after service were as likely as not  manifestations of his current MS.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC must consider all of the evidence of record and readjudicate the claim of service connection for MS.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


